                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

UNITED STATES OF AMERICA,                        ) CASE NO. 7:14CR00027-001
                                                 ) (CASE NO. 7:19CV81385)
                                                 )
v.                                               ) MEMORANDUM OPINION
                                                 )
NANCY ELLEN SNYDER,                              ) By: Hon. Glen E. Conrad
                                                 ) Senior United States District Judge
                       Defendant.                )

       Defendant Nancy Ellen Snyder, a federal inmate, has filed a pro se submission that the

court has construed and conditionally docketed as a motion to vacate, set aside or correct the

sentence under 28 U.S.C. § 2255. After consideration of the motion and the record, the court

concludes that the motion must be summarily dismissed as successive.1

       Snyder’s submission asked the court to reconsider and reduce her sentence of

imprisonment. She notes that by pleading guilty, she accepted responsibility for her actions, and

that she also provided assistance to law enforcement toward prosecution of other wrongdoers.

She describes her efforts since her incarceration to rehabilitate and educate herself in preparation

for successful reentry into society after completion of her sentence.

       While the court commends Snyder’s work toward rehabilitating herself, the court has no

jurisdiction here to grant the relief she is seeking. Court records indicate that Snyder previously

filed a § 2255 motion that the court considered and denied. See United States v. Snyder,

7:14CR00027-1/7:16CV81219 (W.D. Va. Dec. 14, 2017). This court may consider a second or

successive § 2255 motion only upon specific certification from the United States Court of

Appeals for the Fourth Circuit that the claims in the motion meet certain criteria. See 28 U.S.C.


       1
         Pursuant to Rule 4 of the Rules Governing Section 2255 Proceedings, the court must summarily
dismiss a § 2255 motion where it is clear from the motion, the attachments, and the record of prior
proceedings that the defendant is not entitled to relief.
§ 2255(h). Snyder has not provided evidence that she has obtained certification to pursue a

second § 2255 motion.      Accordingly, the court must dismiss her current motion without

prejudice as successive. An appropriate order will issue this day.

       The Clerk is directed to send copies of this memorandum opinion and accompanying

order to the defendant and counsel of record for the government.

       ENTER: This _____
                   18th day of July, 2019.

                                                     _________________________________
                                                          /s/ Glen E. Conrad
                                                     Senior United States District Judge




                                                2
